Citation Nr: 1515581	
Decision Date: 04/10/15    Archive Date: 04/21/15

DOCKET NO.  12-19 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a left knee disability, to include as secondary to service-connected disability.

2.  Whether new and material evidence has been received to reopen a claim for service connection for a low back disability, to include as secondary to service-connected disability.

3.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral lower extremity radiculopathy, to include as secondary to service-connected disability.

4.  Entitlement to service connection for a left knee disability.

5.  Entitlement to an evaluation in excess of 20 percent for chondromalacia of the right patella, based on instability.

6.  Entitlement to an evaluation in excess of 10 percent for degenerative joint disease of the right knee, based on limitation of motion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from July 1971 to October 1972.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The Montgomery, Alabama RO otherwise has jurisdiction of the claims folder.

In July 2013, the Veteran testified at a videoconference hearing.  A transcript of that hearing is of record.  At the hearing, the Veteran submitted additional evidence directly to the Board accompanied by a signed written waiver of the RO's initial consideration of this additional evidence.  

In preparing to decide the issues on appeal, the Board has reviewed the contents of the Veteran's electronic ("Virtual VA" and Veterans Benefit Management System (VBMS)) file, as well as the evidence in his physical claims file.  

The issues of entitlement to service connection for a left knee disability, entitlement to an evaluation in excess of 20 percent for chondromalacia of the right patella, and entitlement to an evaluation in excess of 10 percent for degenerative joint disease of the right knee are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for left knee degenerative joint disease, lumbar spine degenerative disc disease, and bilateral lower extremity radiculopathy, was denied by a March 2009 rating decision that was not appealed.  The Veteran was notified of the decision.

2.  Evidence received subsequent to the March 2009 rating decision with respect to a left knee disability is not cumulative or redundant of the evidence previously of record, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.

3.  Evidence submitted subsequent to the March 2009 rating decision with respect to a lumbar spine disability and bilateral lower extremity radiculopathy does not relate to an unestablished fact necessary to substantiate the claim and does not raise a reasonable possibility of substantiating the claim.

  
CONCLUSIONS OF LAW

1.  The March 2009 rating decision which denied service connection for left knee degenerative joint disease, lumbar spine degenerative disc disease, and bilateral lower extremity radiculopathy is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008).

2.  New and material evidence has been received since the March 2009 rating decision, and the claim of entitlement to service connection for left knee degenerative joint disease is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  New and material evidence has not been received since the March 2009 rating decision and the claims of entitlement to service connection for lumbar spine degenerative disc disease and bilateral lower extremity radiculopathy are not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in December 2010 of the information and evidence needed to reopen, substantiate, and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The case was most recently readjudicated in June 2012. 

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to reopen and substantiate a claim.  There is no evidence that additional records have yet to be requested.  
 
In a decision dated in March 2009, the RO denied the Veteran's claim for service connection for left knee degenerative joint disease, lumbar spine degenerative disc disease, and bilateral lower extremity radiculopathy.  The Veteran did not appeal this decision, and new and material evidence was not received within a year of that decision.  Thus, the March 2009 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  
    
The Veteran's application to reopen his claims of service connection for left knee degenerative joint disease, lumbar spine degenerative disc disease, and bilateral lower extremity radiculopathy was received in November 2010.  A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

The Board notes that service connection for a left knee condition had been previously considered on a direct basis and on a secondary basis in September 1996.  In September 1996, the RO noted that the evidence did not show that his left knee condition was related to service or to service-connected right knee condition.   The March 2009 rating decision denied service connection on a secondary basis for left knee degenerative joint disease, lumbar spine degenerative disc disease, and bilateral lower extremity radiculopathy. 

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be established for a current disability on the basis of a presumption under the law that certain chronic diseases, including arthritis, manifesting to a certain degree within a certain time after service may have had their onset in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  Service connection may also be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology.  

Based on the grounds stated for the previous denials of service connection, new and material evidence would consist of credible evidence of continuity of symptomatology or competent evidence of a nexus between current chronic disability and either active duty service or service-connected disability.   

In this case, the Veteran essentially testified in December 2013 as to continuity of left knee symptomatology.  He testified that his left knee gave out while in boot camp, that he had had severe pain at that time, and that it had been giving him problems since then.  For purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

As such, the Board finds that the Veteran's testimony as to continuity of left knee symptomatology is new and material and serves to reopen the claim of service connection for a chronic left knee disability.  

With respect to lumbar spine and bilateral lower extremity radiculopathy, the Board has considered the evidence received since the March 2009 rating decision and finds that there is still no evidence that the Veteran's lumbar spine degenerative disc disease or bilateral radiculopathy were incurred in or aggravated by active service or service-connected disability.  Testimony as to these issues was cumulative as to statements otherwise previously on file.

The Veteran underwent VA examination in April 2012 at which time the VA examiner noted that degenerative disc disease may be the result of overuse, aging, or injury; that the Veteran has documented generalized multiple site osteoarthritis; and that there was no evidence-based literature to support osteoarthritis of the spine being aggravated or secondary to degenerative joint disease of a lower extremity or in this case the knee unless his gait was significantly and severely impaired, which was not the case in this Veteran.  

Accordingly, the Board finds that the evidence received subsequent to March 2009 rating decision is not new and material and does not serve to reopen the claims for service connection for a lumbar spine disability and bilateral lower extremity radiculopathy.  Until the Veteran meets his threshold burden of submitting new and material evidence sufficient to reopen his claims of entitlement to service connection, the benefit of the doubt doctrine does not apply.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
  
 
ORDER

New and material evidence having been received, the reopening of the claim for service connection for left knee degenerative joint disease is granted.

New and material evidence not having been received, the reopening of the claim for service connection for lumbar spine degenerative disc disease is denied.

New and material evidence not having been received, the reopening of the claim for service connection for bilateral lower extremity radiculopathy is denied.


REMAND

As noted above, the Board has reopened the Veteran's claim for service connection for left knee degenerative joint disease.  The Board notes that there are conflicting opinions of record by the same VA examiner.

The Veteran underwent VA examination in December 2008 at which time the examiner diagnosed the Veteran as having left knee degenerative joint disease.  The examiner noted that in April 1972 and May 1972, the Veteran complained of bilateral knee pain; that again in July 1972, his chief complaint was pain in both knees; and that x-rays of both knees at that time were reported as normal.  The examiner opined that as evidenced by service medical records, the Veteran initially complained of bilateral knee pain; therefore, both knee conditions occurred concurrently and that the left knee condition was not secondary to the right knee.

The Veteran underwent VA examination in April 2012 with the same examiner who conducted the December 2008 VA examination.  At that time, the examiner determined that in light of multiple site osteoarthritis, the Veteran's left knee degenerative joint disease was most likely related to aging.

Thus, the Veteran should be scheduled to undergo an appropriate VA examination to determine the etiology of his left knee degenerative joint disease.  

In addition, with respect to the right knee increased rating claims, as it has been a number of years since the last VA examination, the evidence of record is clearly stale.  Thus, the Veteran should be scheduled to undergo an appropriate VA examination to determine the current severity of his service-connected right knee disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his right knee and left knee disorders that are not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorization forms for the release of any treatment records not currently on file.  These records, as well as treatment records from Tuscaloosa VA medical facility since July 1, 2013 should be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.
  
2.  The Veteran should be afforded an appropriate VA examination with a physician to determine the etiology of left knee degenerative joint disease and current severity of his right knee chondromalacia and degenerative joint disease.  The examiner is to be provided access to the claims folder, Virtual VA, and VBMS.  The examiner must specify in the report that the claims file and Virtual VA and VBMS records have been reviewed.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  

(i) The examiner should identify all current chronic left knee disorders and for each such disorder address the following:

* Whether it is at least as likely as not that any such left knee disorder is in any way related in any way to the Veteran's active duty service to include symptoms documented during such service.

* Whether it is at least as likely as not that any such left knee disorder is in any way related to (caused by or aggravated by) service-connected right knee disability.  For any aggravation found, the examiner should indicate the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology.  

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

(ii) In accordance with the latest worksheets for rating knees, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his current service-connected right knee disabilities.  A complete rationale for any opinions expressed must be provided. 

3.  The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

After the development requested has been completed, the examination reports should be reviewed to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the corrective procedures should be implemented at once.  
  
4.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


